

114 S1536 IS: Small Business Regulatory Flexibility Improvements Act of 2015
U.S. Senate
2015-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1536IN THE SENATE OF THE UNITED STATESJune 10, 2015Mr. Vitter (for himself, Mr. Risch, Mr. Enzi, Mr. Rubio, Mrs. Ernst, and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend chapter 6 of title 5, United States Code (commonly known as the Regulatory Flexibility
			 Act), to ensure complete analysis of potential impacts on small entities
			 of rules, and for other purposes.
	
 1.Short titleThis Act may be cited as the Small Business Regulatory Flexibility Improvements Act of 2015. 2.Clarification and expansion of rules covered by the regulatory flexibility act (a)In generalParagraph (2) of section 601 of title 5, United States Code, is amended to read as follows:
				
 (2)RuleThe term rule has the meaning given such term in section 551(4) of this title, except that such term does not include a rule pertaining to the protection of the rights of and benefits for veterans or a rule of particular (and not general) applicability relating to rates, wages, corporate or financial structures or reorganizations thereof, prices, facilities, appliances, services, or allowances therefor or to valuations, costs or accounting, or practices relating to such rates, wages, structures, prices, facilities, appliances, services, or allowances..
 (b)Inclusion of rules with indirect effectsSection 601 of title 5, United States Code, is amended by adding at the end the following new paragraph:
				
 (9)Economic impactThe term economic impact means, with respect to a proposed or final rule— (A)any direct economic effect on small entities of such rule; and
 (B)any indirect economic effect (including compliance costs and effects on revenue) on small entities which is reasonably foreseeable and results from such rule (without regard to whether small entities will be directly regulated by the rule)..
			(c)Inclusion of rules with beneficial effects
 (1)Initial regulatory flexibility analysisSubsection (c) of section 603 of title 5, United States Code, is amended by striking the first sentence and inserting Each initial regulatory flexibility analysis shall also contain a detailed description of alternatives to the proposed rule which minimize any adverse significant economic impact or maximize any beneficial significant economic impact on small entities..
 (2)Final regulatory flexibility analysisThe first paragraph designated as paragraph (6) of section 604(a) of title 5, United States Code, (relating to minimization of significant economic impacts) is amended by striking minimize the significant economic impact and inserting minimize the adverse significant economic impact or maximize the beneficial significant economic impact.
 (d)Inclusion of rules affecting tribal organizationsParagraph (5) of section 601 of title 5, United States Code, is amended by inserting and tribal organizations (as defined in section 4(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(l))), after special districts,.
			(e)Inclusion of land management plans and formal rulemaking
 (1)Initial regulatory flexibility analysisSubsection (a) of section 603 of title 5, United States Code, is amended in the first sentence— (A)by striking or after proposed rule,; and
 (B)by inserting or publishes a revision or amendment to a land management plan, after United States,. (2)Final regulatory flexibility analysisSubsection (a) of section 604 of title 5, United States Code, is amended in the first sentence—
 (A)by striking or after proposed rulemaking,; and (B)by inserting or adopts a revision or amendment to a land management plan, after section 603(a),.
 (3)Land management plan definedSection 601 of title 5, United States Code, as amended by subsection (b), is amended by adding at the end the following new paragraph:
					
						(10)Land management plan
 (A)In generalThe term land management plan means— (i)any plan developed by the Secretary of Agriculture under section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604); and
 (ii)any plan developed by the Secretary of the Interior under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712).
 (B)RevisionThe term revision means any change to a land management plan which— (i)in the case of a plan described in subparagraph (A)(i), is made under section 6(f)(5) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(f)(5)); or
 (ii)in the case of a plan described in subparagraph (A)(ii), is made under section 1610.5–6 of title 43, Code of Federal Regulations (or any successor regulation).
 (C)AmendmentThe term amendment means any change to a land management plan which— (i)in the case of a plan described in subparagraph (A)(i), is made under section 6(f)(4) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(f)(4)) and with respect to which the Secretary of Agriculture prepares a statement described in section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)); or
 (ii)in the case of a plan described in subparagraph (A)(ii), is made under section 1610.5–5 of title 43, Code of Federal Regulations (or any successor regulation) and with respect to which the Secretary of the Interior prepares a statement described in section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C))..
				(f)Inclusion of certain interpretive rules involving the internal revenue laws
 (1)In generalSubsection (a) of section 603 of title 5, United States Code, is amended by striking the period at the end and inserting or a recordkeeping requirement, and without regard to whether such requirement is imposed by statute or regulation..
 (2)Collection of informationParagraph (7) of section 601 of title 5, United States Code, is amended to read as follows:  (7)Collection of informationThe term collection of information has the meaning given such term in section 3502(3) of title 44..
 (3)Recordkeeping requirementParagraph (8) of section 601 of title 5, United States Code, is amended to read as follows:  (8)Recordkeeping requirementThe term recordkeeping requirement has the meaning given such term in section 3502(13) of title 44..
 (g)Definition of small organizationParagraph (4) of section 601 of title 5, United States Code, is amended to read as follows:  (4)Small organization (A)In generalThe term small organization means any nonprofit enterprise which, as of the issuance of the notice of proposed rulemaking—
 (i)in the case of an enterprise which is described by a classification code of the North American Industrial Classification System, does not exceed the size standard established by the Administrator of the Small Business Administration pursuant to section 3 of the Small Business Act (15 U.S.C. 632) for small business concerns described by such classification code; and
 (ii)in the case of any other enterprise, has a net worth that does not exceed $7,000,000 and has not more than 500 employees.
 (B)Local labor organizationsIn the case of any local labor organization, subparagraph (A) shall be applied without regard to any national or international organization of which such local labor organization is a part.
 (C)Agency definitionsSubparagraphs (A) and (B) shall not apply to the extent that an agency, after consultation with the Office of Advocacy of the Small Business Administration and after opportunity for public comment, establishes one or more definitions for such term which are appropriate to the activities of the agency and publishes such definitions in the Federal Register..
 (h)Definition of small governmental jurisdictionParagraph (5) of section 601 of title 5, United States Code, is amended to read as follows:  (5)Small governmental jurisdiction (A)In generalThe term small governmental jurisdiction means the government of a city, county, town, township, village, school district, or special district with a population of less than 50,000.
 (B)Subdivisions and departmentsNotwithstanding subparagraph (A), a subdivision, department, agency, district, or authority of a State, city, county, town, township, village, school district, or special district described by a classification code of the North American Industrial Classification System shall be considered to be a small governmental jurisdiction if that subdivision, department, agency, district, or authority, by itself, does not exceed the size standard established by the Administrator of the Small Business Administration pursuant to section 3 of the Small Business Act (15 U.S.C. 632) for small business concerns described by such classification code.
 (C)Agency definitionsSubparagraphs (A) and (B) shall not apply to the extent that an agency, after consultation with the Office of Advocacy of the Small Business Administration and after opportunity for public comment, establishes one or more definitions for such term which are appropriate to the activities of the agency and publishes such definitions in the Federal Register..
 3.Expansion of report of regulatory agendaSection 602 of title 5, United States Code, is amended— (1)in subsection (a)—
 (A)in paragraph (2), by striking , and at the end and inserting ;; (B)by redesignating paragraph (3) as paragraph (4); and
 (C)by inserting after paragraph (2) the following:  (3)a brief description of the sector of the North American Industrial Classification System that is primarily affected by any rule which the agency expects to propose or promulgate which is likely to have a significant economic impact on a substantial number of small entities; and; and
 (2)by striking subsection (c) and inserting the following:  (c)Each agency shall prominently display a plain language summary of the information contained in the regulatory flexibility agenda published under subsection (a) on its website within 3 days of its publication in the Federal Register. The Office of Advocacy of the Small Business Administration shall compile and prominently display a plain language summary of the regulatory agendas referenced in subsection (a) for each agency on its website within 3 days of their publication in the Federal Register..
			4.Requirements providing for more detailed analyses
 (a)Initial regulatory flexibility analysisSubsection (b) of section 603 of title 5, United States Code, is amended to read as follows:  (b)Each initial regulatory flexibility analysis required under this section shall contain a detailed statement—
 (1)describing the reasons why action by the agency is being considered; (2)describing the objectives of, and legal basis for, the proposed rule;
 (3)estimating the number and type of small entities to which the proposed rule will apply; (4)describing the projected reporting, recordkeeping, and other compliance requirements of the proposed rule, including an estimate of the classes of small entities which will be subject to the requirement and the type of professional skills necessary for preparation of the report and record;
 (5)describing all relevant Federal rules which may duplicate, overlap, or conflict with the proposed rule, or the reasons why such a description could not be provided;
 (6)estimating the additional cumulative economic impact of the proposed rule on small entities beyond that already imposed on the class of small entities by the agency or why such an estimate is not available;
 (7)describing any disproportionate economic impact on small entities or a specific class of small entities; and
 (8)describing any impairment of the ability of small entities to have access to credit.. (b)Final regulatory flexibility analysis (1)In generalSection 604(a) of title 5, United States Code, is amended—
 (A)in paragraph (4), by striking an explanation and inserting a detailed explanation; (B)in each of paragraphs (4), (5), and the first paragraph designated as paragraph (6) (relating to minimization of significant economic impacts), by inserting detailed before description;
 (C)in the first paragraph designated as paragraph (6) (relating to minimization of significant economic impacts), by striking and at the end;
 (D)in the second paragraph designated as paragraph (6) (relating to covered agencies), by striking the period and inserting ; and;
 (E)by redesignating the second paragraph designated as paragraph (6) as paragraph (7); and (F)by adding at the end the following:
						
 (8)a detailed description of any disproportionate economic impact on small entities or a specific class of small entities..
 (2)Inclusion of response to comments on certification of proposed ruleParagraph (2) of section 604(a) of title 5, United States Code, is amended by inserting (or certification of the proposed rule under section 605(b)) after initial regulatory flexibility analysis. (3)Publication of analysis on websiteSubsection (b) of section 604 of title 5, United States Code, is amended to read as follows:
					
 (b)The agency shall make copies of the final regulatory flexibility analysis available to the public, including placement of the entire analysis on the agency’s website, and shall publish in the Federal Register the final regulatory flexibility analysis, or a summary thereof which includes the telephone number, mailing address, and link to the website where the complete analysis may be obtained..
 (c)Cross-References to other analysesSubsection (a) of section 605 of title 5, United States Code, is amended to read as follows:  (a)A Federal agency shall be treated as satisfying any requirement regarding the content of an agenda or regulatory flexibility analysis under section 602, 603, or 604, if such agency provides in such agenda or analysis a cross-reference to the specific portion of another agenda or analysis which is required by any other law and which satisfies such requirement..
 (d)CertificationsSubsection (b) of section 605 of title 5, United States Code, is amended— (1)by inserting detailed before statement the first place it appears; and
 (2)by inserting and legal after factual. (e)Quantification requirementsSection 607 of title 5, United States Code, is amended to read as follows:
				
 607.Quantification requirementsIn complying with sections 603 and 604, an agency shall provide— (1)a quantifiable or numerical description of the effects of the proposed or final rule and alternatives to the proposed or final rule; or
 (2)a more general descriptive statement and a detailed statement explaining why quantification is not practicable or reliable..
			5.Repeal of waiver and delay authority; additional powers of the Chief Counsel for advocacy
 (a)In generalSection 608 of title 5, United States Code, is amended to read as follows:  608.Additional powers of Chief Counsel for Advocacy (a) (1)Not later than 270 days after the date of the enactment of the Small Business Regulatory Flexibility Improvements Act of 2015, the Chief Counsel for Advocacy of the Small Business Administration shall, after opportunity for notice and comment under section 553, issue rules governing agency compliance with this chapter. The Chief Counsel may modify or amend such rules after notice and comment under section 553. This chapter (other than this subsection) shall not apply with respect to the issuance, modification, and amendment of rules under this paragraph.
 (2)An agency shall not issue rules which supplement the rules issued under paragraph (1) unless such agency has first consulted with the Chief Counsel for Advocacy to ensure that such supplemental rules comply with this chapter and the rules issued under paragraph (1).
 (b)Notwithstanding any other law, the Chief Counsel for Advocacy of the Small Business Administration may intervene in any agency adjudication (unless such agency is authorized to impose a fine or penalty under such adjudication), and may inform the agency of the impact that any decision on the record may have on small entities. The Chief Counsel shall not initiate an appeal with respect to any adjudication in which the Chief Counsel intervenes under this subsection.
 (c)The Chief Counsel for Advocacy may file comments in response to any agency notice requesting comment, regardless of whether the agency is required to file a general notice of proposed rulemaking under section 553..
 (b)Additional duties of Office of AdvocacySection 203 of Public Law 94–305 (15 U.S.C. 634c) is amended— (1)in paragraph (5), by striking and at the end;
 (2)in paragraph (6), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (7)at the discretion of the Chief Counsel for Advocacy, comment on regulatory action by an agency that affects small businesses, without regard to whether the agency is required to file a notice of proposed rulemaking under section 553 of title 5, United States Code, with respect to the action..
				(c)Conforming amendments
 (1)Section 611(a)(1) of such title is amended by striking 608(b),. (2)Section 611(a)(2) of such title is amended by striking 608(b),.
 (3)Section 611(a)(3) of such title is amended— (A)by striking subparagraph (B); and
 (B)by striking (3)(A) A small entity and inserting the following:  (3)A small entity.
 6.Procedures for gathering commentsSection 609 of title 5, United States Code, is amended— (1)in subsection (b), by striking covered agency each place it appears and inserting agency;
 (2)by striking subsection (d); (3)by redesignating subsection (e) as subsection (d); and
 (4)in paragraph (1) of subsection (d), as so redesignated, by striking covered agency and inserting agency. 7.Periodic review of rulesSection 610 of title 5, United States Code, is amended to read as follows:
			
				610.Periodic review of rules
 (a)Not later than 180 days after the enactment of this section, each agency shall publish in the Federal Register and place on its website a plan for the periodic review of rules issued by the agency which the head of the agency determines have a significant economic impact on a substantial number of small entities. Such determination shall be made without regard to whether the agency performed an analysis under section 604. The purpose of the review shall be to determine whether such rules should be continued without change, or should be amended or rescinded, consistent with the stated objectives of applicable statutes, to minimize any adverse significant economic impacts or maximize any beneficial significant economic impacts on a substantial number of small entities. Such plan may be amended by the agency at any time by publishing the revision in the Federal Register and subsequently placing the amended plan on the agency’s website.
 (b)The plan shall provide for— (1)the review of all such agency rules described in subsection (a) existing on the date of the enactment of this section—
 (A)within 10 years of the date of publication of the plan in the Federal Register; and
 (B)every 10 years thereafter; and (2)the review of all such agency rules described in subsection (a) adopted after the date of enactment of this section—
 (A)within 10 years after the publication of the final rule in the Federal Register; and
 (B)every 10 years thereafter. (c)If the head of the agency determines that completion of the review of existing rules is not feasible by the established date, the head of the agency shall so certify in a statement published in the Federal Register and may extend the review for not longer than 2 years after publication of notice of extension in the Federal Register. Such certification and notice shall be sent to the Chief Counsel for Advocacy of the Small Business Administration and the Congress.
 (d)The plan shall include a section that details how an agency will conduct outreach to and meaningfully include small businesses (including small business concerns owned and controlled by women, small business concerns owned and controlled by veterans, and small business concerns owned and controlled by socially and economically disadvantaged individuals (as such terms are defined in the Small Business Act)) for the purposes of carrying out this section. The agency shall include in this section a plan for how the agency will contact small businesses and gather their input on existing agency rules.
 (e)Each agency shall annually submit a report regarding the results of its review pursuant to such plan to the Congress, the Chief Counsel for Advocacy of the Small Business Administration, and in the case of agencies other than independent regulatory agencies (as defined in section 3502(5) of title 44) to the Administrator of the Office of Information and Regulatory Affairs of the Office of Management and Budget. Such report shall include the identification of any rule with respect to which the head of the agency made a determination described in paragraph (5) or (6) of subsection (f) and a detailed explanation of the reasons for such determination.
 (f)In reviewing a rule pursuant to subsections (a) through (e), the agency shall amend or rescind the rule to minimize any adverse significant economic impact on a substantial number of small entities or disproportionate economic impact on a specific class of small entities, or maximize any beneficial significant economic impact of the rule on a substantial number of small entities to the greatest extent possible, consistent with the stated objectives of applicable statutes. In amending or rescinding the rule, the agency shall consider—
 (1)the continued need for the rule; (2)the nature of complaints received by the agency from small entities concerning the rule;
 (3)comments by the Regulatory Enforcement Ombudsman and the Chief Counsel for Advocacy of the Small Business Administration;
 (4)the complexity of the rule; (5)the extent to which the rule overlaps, duplicates, or conflicts with other Federal rules and, unless the head of the agency determines it to be infeasible, State, territorial, and local rules;
 (6)the contribution of the rule to the cumulative economic impact of all Federal rules on the class of small entities affected by the rule, unless the head of the agency determines that such calculations cannot be made and reports that determination in the annual report required under subsection (e);
 (7)the length of time since the rule has been evaluated or the degree to which technology, economic conditions, or other factors have changed in the area affected by the rule; and
 (8)the economic impact of the rule, including— (A)the estimated number of small entities to which the rule will apply;
 (B)the estimated number of small entity jobs that will be lost or created due to the rule; and (C)the projected reporting, recordkeeping, and other compliance requirements of the proposed rule, including—
 (i)an estimate of the classes of small entities that will be subject to the requirement; and (ii)the type of professional skills necessary for preparation of the report or record.
 (g)Each year, each agency shall publish in the Federal Register and on its website a list of rules to be reviewed pursuant to such plan. The agency shall include in the publication a solicitation of public comments on any further inclusions or exclusions of rules from the list, and shall respond to such comments. Such publication shall include a brief description of the rule, the reason why the agency determined that it has a significant economic impact on a substantial number of small entities (without regard to whether it had prepared a final regulatory flexibility analysis for the rule), and request comments from the public, the Chief Counsel for Advocacy of the Small Business Administration, and the Regulatory Enforcement Ombudsman concerning the enforcement of the rule.
 (h)(1)Not later than 6 months after each date described in subsection (b), the Inspector General for each agency shall—
 (A)determine whether the agency has conducted the review required under subsection (b) appropriately; and
 (B)notify the head of the agency of— (i)the results of the determination under subparagraph (A); and
 (ii)any issues preventing the Inspector General from determining that the agency has conducted the review under subsection (b) appropriately.
 (2)(A)Not later than 6 months after the date on which the head of an agency receives a notice under paragraph (1)(B) that the agency has not conducted the review under subsection (b) appropriately, the agency shall address the issues identified in the notice.
 (B)Not later than 30 days after the last day of the 6-month period described in subparagraph (A), the Inspector General for an agency that receives a notice described in subparagraph (A) shall—
 (i)determine whether the agency has addressed the issues identified in the notice; and (ii)notify Congress if the Inspector General determines that the agency has not addressed the issues identified in the notice..
		8.Judicial review to allow small entities to challenge proposed regulations
 (a)In generalParagraph (1) of section 611(a) of title 5, United States Code, is amended by striking final agency action and inserting such rule. (b)JurisdictionParagraph (2) of such section is amended by inserting (or which would have such jurisdiction if publication of the final rule constituted final agency action) after provision of law,.
 (c)Time for bringing actionParagraph (3) of such section, as amended by section 5(c)(3) of this Act, is amended— (1)by striking such review during the period beginning on the date of final agency action and inserting the following: “such review—
					
 (A)in the case of noncompliance with section 605(b), before the close of the public comment period; and
 (B)in any other case, during the period beginning on the date of publication of the final rule; and (2)by inserting , in the case of a rule for which the date of final agency action is the same date as the publication of the final rule, after except that.
 (d)Intervention by Chief Counsel for advocacySubsection (b) of section 612 of title 5, United States Code, is amended by inserting before the first period or agency compliance with section 601, 604, 605(b), 609, or 610.
			9.Jurisdiction of court of appeals over rules implementing the regulatory flexibility act
 (a)In generalSection 2342 of title 28, United States Code, is amended— (1)in paragraph (6), by striking and at the end;
 (2)in paragraph (7), by striking the period at the end and inserting ; and; and (3)by inserting after paragraph (7) the following new paragraph:
					
 (8)all final rules under section 608(a) of title 5.. (b)Conforming amendmentsParagraph (3) of section 2341 of title 28, United States Code, is amended—
 (1)in subparagraph (D), by striking and at the end; (2)in subparagraph (E), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new subparagraph:  (F)the Office of Advocacy of the Small Business Administration, when the final rule is under section 608(a) of title 5..
 (c)Authorization To intervene and comment on agency compliance with administrative procedureSubsection (b) of section 612 of title 5, United States Code, is amended in the second sentence by inserting chapter 5, and chapter 7, after this chapter,.
			10.Establishment and approval of small business concern size standards by Chief Counsel for Advocacy
 (a)In generalSubparagraph (A) of section 3(a)(2) of the Small Business Act (15 U.S.C. 632(a)(2)(A)) is amended to read as follows:
				
 (A)In generalIn addition to the criteria specified in paragraph (1)— (i)the Administrator may specify detailed definitions or standards by which a business concern may be determined to be a small business concern for purposes of this Act or the Small Business Investment Act of 1958; and
 (ii)the Chief Counsel for Advocacy may specify such definitions or standards for purposes of any other Act..
 (b)Approval by Chief CounselClause (iii) of section 3(a)(2)(C) of the Small Business Act (15 U.S.C. 632(a)(2)(C)(iii)) is amended to read as follows:
				
 (iii)except in the case of a size standard prescribed by the Administrator, is approved by the Chief Counsel for Advocacy..
 (c)Industry variationParagraph (3) of section 3(a) of the Small Business Act (15 U.S.C. 632(a)(3)) is amended— (1)by inserting or Chief Counsel for Advocacy, as appropriate, before shall ensure; and
 (2)by inserting or Chief Counsel for Advocacy before the period at the end. (d)Judicial review of size standards approved by Chief CounselSection 3(a) of the Small Business Act (15 U.S.C. 632(a)) is amended by adding at the end the following new paragraph:
				
 (9)Judicial review of standards approved by Chief CounselIn the case of an action for judicial review of a rule which includes a definition or standard approved by the Chief Counsel for Advocacy under this subsection, the party seeking such review shall be entitled to join the Chief Counsel as a party in such action..
			11.Clerical amendments
 (a)DefinitionsSection 601 of title 5, United States Code, is amended— (1)in the matter preceding paragraph (1), by striking this chapter— and inserting this chapter:;
 (2)in paragraph (1)— (A)by striking the semicolon at the end and inserting a period; and
 (B)by striking (1) the term and inserting the following:  (1)AgencyThe term;
 (3)in paragraph (3)— (A)by striking the semicolon at the end and inserting a period; and
 (B)by striking (3) the term and inserting the following:  (3)Small businessThe term;
 (4)in paragraph (5)— (A)by striking the semicolon at the end and inserting a period; and
 (B)by striking (5) the term and inserting the following:  (5)Small governmental jurisdictionThe term; and
 (5)in paragraph (6)— (A)by striking ; and and inserting a period; and
 (B)by striking (6) the term and inserting the following:  (6)Small entityThe term.
 (b)Incorporations by reference and certificationsThe heading of section 605 of title 5, United States Code, is amended to read as follows:  605.Incorporations by reference and certifications. (c)Table of sectionsThe table of sections for chapter 6 of title 5, United States Code, is amended as follows:
 (1)By striking the item relating to section 605 and inserting the following new item: 605. Incorporations by reference and certifications.. (2)By striking the item relating to section 607 and inserting the following new item:
					607. Quantification requirements..
 (3)By striking the item relating to section 608 and inserting the following: 608. Additional powers of Chief Counsel for Advocacy.. (d)Other clerical amendments to chapter 6Chapter 6 of title 5, United States Code, is amended—
 (1)in section 603(d)— (A)by striking paragraph (2);
 (B)by striking (1) For a covered agency, as defined in section 609(d)(2), each initial regulatory flexibility analysis and inserting Each initial regulatory flexibility analysis by an agency;
 (C)by striking (A) any and inserting (1) any; (D)by striking (B) any and inserting (2) any; and
 (E)by striking (C) advice and inserting (3) advice; and (2)in paragraph (7) of section 604(a), as so redesignated by section 4(b)(1)(D) of this Act, by striking for a covered agency, as defined in section 609(d)(2),.
 12.Agency preparation of guidesSection 212(a)(5) the Small Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note) is amended to read as follows:
			
 (5)Agency preparation of guidesThe agency shall, in its sole discretion, taking into account the subject matter of the rule and the language of relevant statutes, ensure that the guide is written using sufficiently plain language likely to be understood by affected small entities. Agencies may prepare separate guides covering groups or classes of similarly affected small entities and may cooperate with associations of small entities to distribute such guides. In developing guides, agencies shall solicit input from affected small entities or associations of affected small entities. An agency may prepare guides and apply this section with respect to a rule or a group of related rules..
 13.Reporting on enforcement actions relating to small entitiesSection 223 of the Small Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note) is amended—
 (1)in subsection (a)— (A)by striking Each agency and inserting the following:
					
 (1)Establishment of policy or programEach agency; and (B)by adding at the end the following:
					
 (2)Review of civil penaltiesNot later than 2 years after the date of enactment of the Small Business Regulatory Flexibility Improvements Act of 2015, and every 2 years thereafter, each agency regulating the activities of small entities shall review the civil penalties imposed by the agency for violations of a statutory or regulatory requirement by a small entity to determine whether a reduction or waiver of the civil penalties is appropriate.; and
 (2)in subsection (c)— (A)by striking Agencies shall report and all that follows through the scope and inserting Not later than 2 years after the date of enactment of the Small Business Regulatory Flexibility Improvements Act of 2015, and every 2 years thereafter, each agency shall submit to the Committee on Small Business and Entrepreneurship and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Small Business and the Committee on the Judiciary of the House of Representatives a report discussing the scope; and
 (B)by striking and the total amount of penalty reductions and waivers and inserting the total amount of penalty reductions and waivers, and the results of the most recent review under subsection (a)(2).
 14.Suspension of fines for first-time paperwork violations by small business concernsSection 3506 of title 44, United States Code (commonly referred to as the Paperwork Reduction Act), is amended by adding at the end the following:  (j)Small businesses (1)Small business concernIn this subsection, the term small business concern has the meaning given that term under section 3 of the Small Business Act (15 U.S.C. 632).
 (2)In generalIn the case of a first-time violation by a small business concern of a requirement regarding the collection of information by an agency, the head of the agency shall not impose a civil fine on the small business concern unless the head of the agency determines that—
 (A)the violation has the potential to cause serious harm to the public interest; (B)failure to impose a civil fine would impede or interfere with the detection of criminal activity;
 (C)the violation is a violation of an internal revenue law or a law concerning the assessment or collection of any tax, debt, revenue, or receipt;
 (D)the violation was not corrected on or before the date that is 6 months after the date on which the small business concern receives notification of the violation in writing from the agency; or
 (E)except as provided in paragraph (3), the violation presents a danger to the public health or safety.
						(3)Danger to public health or safety
 (A)In generalIn any case in which the head of an agency determines under paragraph (2)(E) that a violation presents a danger to the public health or safety, the head of the agency may, notwithstanding paragraph (2)(E), determine not to impose a civil fine on the small business concern if the violation is corrected not later than 24 hours after receipt by the owner of the small business concern of notification of the violation in writing.
 (B)ConsiderationsIn determining whether to allow a small business concern 24 hours to correct a violation under subparagraph (A), the head of an agency shall take into account all of the facts and circumstances regarding the violation, including—
 (i)the nature and seriousness of the violation, including whether the violation is technical or inadvertent or involves willful or criminal conduct;
 (ii)whether the small business concern has made a good faith effort to comply with applicable laws and to remedy the violation within the shortest practicable period of time; and
 (iii)whether the small business concern has obtained a significant economic benefit from the violation. (C)Notice to congressIn any case in which the head of an agency imposes a civil fine on a small business concern for a violation that presents a danger to the public health or safety and does not allow the small business concern 24 hours to correct the violation under subparagraph (A), the head of the agency shall notify Congress regarding the determination not later than 60 days after the date on which the civil fine is imposed by the agency.
						(4)Limited to first-time violations
 (A)In generalThis subsection shall not apply to any violation by a small business concern of a requirement regarding collection of information by an agency if the small business concern previously violated any requirement regarding collection of information by the agency.
 (B)Other agenciesFor purposes of making a determination under subparagraph (A), the head of an agency shall not take into account any violation of a requirement regarding collection of information by another agency..
 15.Ensuring that agencies consider small entity impact during the rulemaking processSection 605(b) of title 5, United States Code, is amended— (1)by inserting (1) after (b); and
 (2)by adding at the end the following:  (2)If, after publication of the certification required under paragraph (1), the head of the agency determines that there will be a significant economic impact on a substantial number of small entities, the agency shall comply with the requirements of section 603 before the publication of the final rule, by—
 (A)publishing an initial regulatory flexibility analysis for public comment; or (B)re-proposing the rule with an initial regulatory flexibility analysis.
 (3)The head of an agency may not make a certification relating to a rule under this subsection, unless the head of the agency has determined—
 (A)the average cost of the rule for small entities affected or reasonably presumed to be affected by the rule;
 (B)the number of small entities affected or reasonably presumed to be affected by the rule; and (C)the number of affected small entities for which that cost will be significant.
 (4)Before publishing a certification and a statement providing the factual basis for the certification under paragraph (1), the head of an agency shall—
 (A)transmit a copy of the certification and statement to the Chief Counsel for Advocacy of the Small Business Administration; and
 (B)consult with the Chief Counsel for Advocacy of the Small Business Administration on the accuracy of the certification and statement..
 16.Comptroller general reportNot later than 90 days after the date of enactment of this Act, the Comptroller General of the United States shall complete and publish a study that examines whether the Chief Counsel for Advocacy of the Small Business Administration has the capacity and resources to carry out the duties of the Chief Counsel under this Act and the amendments made by this Act.